DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/940,384 application filed on 07/27/2020.
Claims 1-10 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “an” before “live” in line 3 is believed to be the misspelled of “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tung (US 2004/0165392).
Addressing claim 1, Tung discloses a quick installation structure of a solar panel 221 for an outdoor product, the quick installation structure comprising a top cover 251 (fig. 3), wherein a circuit board 263 is installed inside the top cover 251 (fig. 3), a through-cavity 254 is disposed on the top cover, a live terminal block (conductive plates 257 + the wires connecting the conductive plates to the circuit boards 263 constitute the claimed live terminal block) disposed on the circuit board (the wires of the live terminal block are disposed on the circuit boards as shown in figs. 3, 7 and 9), the live terminal block is capable of removably plugging in and fitting with an electrical connection terminal block through the through-cavity (fig. 9 and paragraph [0031] disclose the conductive poste 283 and conductive players 284 that constitute the claimed electrical connection terminal block that is removably plugging in and fitting with the live terminal block when the connecting member 28 is plugged in and engaged in the through cavity), and the electrical connection terminal block is configured to electrically connect to the solar cell (via the batteries and the associated wires shown in figs. 5 and 9).

Addressing claim 2, Tung discloses the solar panel 221 is installed on an upper surface of a panel installing seat 23, a bottom portion of the panel installing seat is provided with a docking boss 24, a terminal through-cavity is disposed inside the docking boss (fig. 9 shows an opening, formed at the center of the plate 24 that corresponds to the claimed docking boss, that is the structural equivalence to the claimed terminal through-cavity), and the electrical connection terminal block (283+284) is disposed in the terminal through-cavity (fig. 9 shows the portion 283 of the electrical connection terminal block is disposed in the opening of the plate 24 that corresponds to the claimed terminal through-cavity).
Addressing claim 3, the top cover comprises an upper nest top cover 251 and an upper nest top bottom cover 26 (fig. 7), the upper nest top cover and the upper nest bottom cover cooperatively form, after being closed together, an inner cavity portion for installing the circuit board 263 inside, and the through-cavity 254 is disposed on the upper nest top cover (figs. 7 and 9).

Addressing claim 5, Tung discloses the outdoor product is a sunshade umbrella (figs. 1-9 and paragraph [0005-0006].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2004/0165392) in view of Zhou (WO2018/218389 with provided machine English translation).
Addressing claim 4, Tung is silent regarding the limitation of current claim.

Zhou discloses a quick installation structure of solar panel for umbrella similarly to that of Tung; wherein, the panel installing seat 9 is provided with a docking boss having alignment clamping teeth 91 configured to cooperate with the limit clamping teeth 13 provided on an inner cavity wall of the installation boss disposed on an the upper portion of the through cavity (figs. 6-7) for facilitating electrical connection between the solar cell and the circuit board provided within the top cover (fig. 8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the structure of Tung with the docking boss having the alignment clamping teeth and the installation boss on the upper portion of the through cavity having the limit clamping teeth corresponding to the alignment clamping teeth disclosed by Zhou in order to ensure secure connection between the solar panel installing seat and the top cover as well as obtaining the predictable result of providing cavity for the electrical connection between the solar panel and the circuit board (Zhou, figs. 2-7).

Addressing claim 6, Zhou discloses the groove of the mounting case 9, or the claimed panel installing seat, protrudes into the through hole 11, or the claimed through-cavity, and is rotated so that the flanges 91, or the claimed alignment clamping teeth, and the block 13, or the claimed limit clamping teeth, are engaged together, so that the mounting case 9 is engaged with the top of the canopy cover 1 (page 4 of the translation document), which satisfies the limitation of current claim.

Addressing claim 8, Tung is silent regarding the live terminal block is configured as a pin-type interface, and the electrical terminal block is configured as a pin-type connector.

Zhou discloses in figs. 2-3 that the live terminal block 8 is configured as a pin-type interface, which implicitly means that the corresponding connection terminal block is configured as a pin-type connector.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known live terminal block and the connection terminal block of Tung to have the known live terminal block and the connection terminal block structures disclosed by Zhou in order to obtain the predictable result of establishing electrical connection between the solar panel and the circuit board for operating the sunshade umbrella (Rationale B, KSR decision, MPEP 2143).

Addressing claim 7, the limitation of current claim is opposite of that of claim 8; however, the limitation of current claim would have been obvious to one of ordinary skill in the art by simply reversing the structures disclosed by Zhou to have the live terminal block as a pin-type interface and the electrical connection terminal block as a pin-type connector in order to obtain the predictable result of establishing electrical connection between the solar panel and the circuit board for operating the sunshade umbrella.  This is simply obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success of establishing electrical connection between the solar panel and the circuit board (Rationale E, KSR decision, MPEP 2143).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2004/0165392) in view of Zhou (WO2018/218389 with provided machine English translation) as applied to claims 4-8 above, and further in view of Li (US 2007/0056617).
Addressing claim 9, Tung and Zhou are silent regarding a top cap and an installation part in the claimed manner.

Li discloses a quick installation structure comprising a top cover (51+221) that houses a circuit board that is electrically connected to a solar panel 424 (fig. 6A).  The quick installation structure also includes a top cap 43, wherein an installation part (the threaded outer surface) is disposed in the top cap and the installation part cooperates with the installation boss (the inner surface of the connection hole 2211 for installation (fig. 6A).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the structure of Tung in view of Zhou with the top cap and the complementary structure of the through-cavity as disclosed by Li in order to obtain the predictable result of securing the solar panel to the top cover (Rationale B, KSR decision, MPEP 2143).

Addressing claim 10, in fig. 4, Tung discloses a nest base 11 whose upper end cooperates with a lower end of an upper nest base 11 for installation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        12/03/2021